COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-10-034-CV

REGINALD TIDWELL                                                     APPELLANT

                                        V.

XERXES CAMA                                                            APPELLEE

                                     ----------

          FROM COUNTY COURT AT LAW NO. 2 OF DENTON COUNTY

                                     ----------

             MEMORANDUM OPINION1 AND JUDGMENT

                                     ----------

      On May 7, 2010, we notified appellant that his brief had not been filed as

required by rule 38.6(a) of the Texas Rules of Appellate Procedure. See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the court

within ten days a motion reasonably explaining the failure to file a brief and the

need for an extension. See Tex. R. App. P. 42.3. We have not received any



      1
       See Tex. R. App. P. 47.4.
response.

      Because appellant=s brief has not been filed, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                  PER CURIAM



PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 27, 2010